Title: From John Adams to James Madison, 2 February 1813
From: Adams, John
To: Madison, James



Dear Sir
Quincy February 2nd. 1813

I am very apprehensive that the liberties I so frequently take of writing to you will appear importunate if not impertinent But I beg it may be fully understood that none of my letters are to be answered; and  that I shall perfectly acquiesce in your decisions well knowing the multiplicity of Candidates, the difficulty of making the selections & that the President is the only ultimate and rightful judge.
There is one gentleman whose Character and situation lies with much weight on my mind.
I am constrained to acknowledge, tho with great reluctance that a great majority of all the literary corporations in this state have been in systematic opposition for the last twelve years to the national administration. And I must add that they have countenanced measures, in some of our Seaport towns, and in the Legislature that have appeared to me intemperate and unwise. Dr Benjamin Waterhouse has never united with them and this conduct has brought upon him resentments and oppositions which have ended in his deprivation of his employment which he has held for thirty years with reputation Of his literary character, which has been long known and established in Europe, and America, it would be idle in me to speak. I have known him more than thirty years and have never seen a stain upon his moral character I scarcely know a more benevolent or exemplary character. Though I am not minutely acquainted with the circumstances which has occasioned his removal from an office under the U.S. I have reason to beleive that his error proceeded from his ardent zeal to place the hospital in the best possible order: without any intention of deviating from the strict line of integrity. It is perhaps improper to mention anything in particular. If it is I beg your pardon for suggesting that if Congress should establish an office of Surgeon general and another of physician general and I know it to be the opinion of the best judges that both ought to be established; perhaps Waterhouse might fill that of Physician General to advantage. I mean not however to recommend him, for any particular employment: but if there should be any opening adequate to his age experience and character in my opinion, his professional, moral, literary and political Character is such as to give a fair claim for his being a Candidate. With great respect I have the honour to be Sir your most Obedient Servant 
John Adams